Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  January 6, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  143673(72)                                                                                              Mary Beth Kelly
                                                                                                          Brian K. Zahra,
                                                                                                                     Justices
  ___________________________________
  In re J.L. GORDON, Minor.
  ___________________________________
  DEPARTMENT OF HUMAN SERVICES,
      Petitioner-Appellee,
                                                                   SC: 143673
  v                                                                COA: 301592
                                                                   Oakland CC Family Division:
  COURTNEY HINKLE,                                                 2008-746988-NA
        Respondent-Appellant.
  ____________________________________


         On order of the Chief Justice, the motion by Michigan Indian Legal Services, Inc.
  and the American Indian Law Section of the State Bar of Michigan for leave to file a
  brief amicus curiae is considered and it is granted.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          January 6, 2012                     _________________________________________
                                                                              Clerk